Allowable Subject Matter
	Claims 12-17, 21-27, and 33-40 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 12, the prior art of record fails to teach or suggest, either alone or in combination “a device comprising a touch interface configured to receive input from a user, wherein said touch interface comprises a lignocellulosic material, wherein said lignocellulosic material comprises lignin and a network of cellulose and hemicellulose; and at least one filling compound, wherein said at least one filling compound is impregnated into said lignocellulosic material such that said at least one filling compound fills at least a portion of said lignocellulosic material, wherein said at least one filling compound is from about 30% to about 80% by mass of a total mass of said touch interface.
” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEJOON AHN/Primary Examiner, Art Unit 2628